Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the pawl and ratchet mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11, 14, 16, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lewis et al (20110210541).
Regarding claim 1, Lewis, Fig. 1-5C, discloses a combined quick connector structure for a dual fluid path system, the combined quick connector structure comprising a cover assembly 102,100,106 and a connector assembly 104,142,140 connected to the cover assembly.
The recitation “fuel feed system and a fuel return system” is seen as intended use of dual fluid path system.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113)
As to claim 2, the cover assembly includes a first opening 112 for the first fluid path system and a second opening 112 for the second fluid path system.
The recitation “fuel feed system and a fuel return system” is seen as intended use of first and second fluid path system.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113)
As to claim 9, the cover assembly includes a pawl ratchet mechanism (lower portions of 114 and 116 perform a pawl and ratchet function) on left and right side of the cover assembly.
As to claim 11, the connector assembly includes a rib (flange of 104), on either side of the connector assembly.
As to claim 14, the connector assembly includes: a first and second retainer element 142 for a first and second fluid lines (internal portions of flow paths in 102) and tubular extensions 140,140 for inserting into the first fluid line and second fluid line.
As to claim 16, a locking mechanism (lower surface of 114, and lower surface of 116) is provided on an internal circumference of a first retainer element (one side of 112) for a first fluid line and a second retainer element (second side of 112) for a second fluid line.
As to claim 17, the cover assembly and the connector assembly are hinged with a lever mechanism 112,100,112.
Allowable Subject Matter
Claims 3-8, 10, 13, 15, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Related prior art, Cheon et al (10164373), Johnson et al (10151409), Pappalardo et al (20170356582), Weber (20160146382) and Benoit (8430365) disclose various mechanism for double line coupling but fail to disclose the allowable claims listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753